Citation Nr: 0300258	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  99-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to assignment of a higher evaluation for 
gastroesophageal reflux disease (GERD), Schatzki's ring 
with hiatal hernia, currently rated as 10 percent 
disabling.  

2.  Entitlement to assignment of a higher evaluation for 
non-migraine headaches, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded a personal hearing before 
the RO in August 1999.  This case was previously before 
the Board and was remanded in November 2000.

By a June 2002 rating decision, the RO increased the 
rating for the veteran's service-connected non-migraine 
headaches from zero to 30 percent disabling.  However, 
inasmuch as this action resulted in the assignment of less 
than the maximum available benefit and the veteran has not 
limited his appeal to a specific rating, the matter 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  The veteran's gastroesophageal reflux disease, 
Schatzki's ring with hiatal hernia, is manifested by 
persistently recurring epigastric distress with pyrosis 
and regurgitation accompanied by substernal pain which is 
productive of no more than considerable impairment of 
health.

2.  The veteran's non-migraine headaches are not 
productive of very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 30 percent evaluation 
for gastroesophageal reflux disease, Schatzki's ring with 
hiatal hernia, effective from June 1, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.112, 4.114, Diagnostic Code 7346 (2002).

2.  The criteria for assignment of a rating in excess of 
30 percent for non-migraine headaches have not been met.  
38  U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, reports of VA examinations, and VA and private 
outpatient treatment records.  As the record shows that 
the veteran has been afforded VA examinations in 
connection with his claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to increased ratings.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, remand from the Board 
and other correspondence have informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Specifically, the record shows 
that, by the June 2002 supplemental statement of the case, 
the veteran was specifically advised of the provisions of 
the new VA regulations regarding the timing and scope of 
VA assistance, including the type of evidence necessary to 
substantiate his claim for an increased rating as well as 
the types of evidence VA would assist him in obtaining.  
Accordingly, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board therefore finds that the notice requirements of 
the new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claims.  Consequently, the case need not be referred 
to the claimant or the claimant's representative for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92  (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected gastroesophageal reflux 
disease, Schatzki's ring with hiatal hernia, and non-
migraine headaches warrant a higher disability rating.  
Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not 
only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Moreover, in the present case the severity of the 
disabilities are to be considered during the entire period 
from the initial assignment of the disability rating to 
the present time in order to determine if staged ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

By a March 1999 rating decision, the RO granted the 
veteran's claims of entitlement to service connection for 
gastroesophageal reflux disease and non-migraine headaches 
and evaluated these disorders as noncompensably disabling.  
The present appeal arises from the veteran's disagreement 
with the zero percent schedular evaluations initially 
assigned for these disorders.  

Gastroesophageal Reflux Disease, Schatzki's Ring with 
Hiatal Hernia:  The medical evidence of record indicates 
that, in August 1998, the veteran underwent a VA general 
medical examination which revealed that he was well 
nourished, his weight was 210 pounds, and it had been 189 
pounds one year previously.  It is noted that the veteran 
denied vomiting, nausea, constipation, diarrhea, and 
weight loss.  The veteran reported that he had noticed an 
increase in gas and flatus during the prior six months.  
Difficulty swallowing due to congenital Schatzki's ring, a 
ring like narrowing of the distal esophagus, is also 
noted.  This examination report includes a diagnosis of 
GERD.  

Private outpatient treatment records reflect treatment for 
GERD and include a March 1999 report of 
esophagogastroduodenoscopy which shows findings of small 
hiatal hernia with distal mucosal thickening.  

In his May 1999 notice of disagreement, the veteran 
claimed that his chronic regurgitation and pyrosis are 
only partially controlled.  

During his August 1999 personal hearing at the RO, the 
veteran testified that he does not experience frequent 
dysphasia; however, he reported experiencing pyrosis every 
day and night as well as frequent regurgitation.  The 
veteran further testified that he experienced breakthrough 
symptoms of regurgitation and pyrosis even while on 
medication and that this disorder is productive of 
referred pain to his shoulder area.  

Upon consideration of the foregoing, by an August 1999 
hearing officer decision, the schedular evaluation for the 
veteran's service connected GERD, Schatzki's ring with 
hiatal hernia, was increased to 10 percent disabling.

VA outpatient treatment records, dated from December 1999 
to June 2002 reflect continued treatment for GERD.  

Similarly, private outpatient treatment records, dated 
from November 2000 to March 2001, show treatment for GERD 
and note that the veteran complained of tightness in the 
chest and pain into the left armpit.  These records also 
include a January 2001 finding of dysphagia and an 
assessment of moderately severe GERD.  A February 2001 
patient consultation report notes that the veteran denied 
significant problems swallowing and reported some chest 
pressure.  The examiner noted that; although the veteran 
was on medication, he continued to have symptoms of 
reflux.  Specifically, the examiner noted that acid was 
controlled by regurgitation but belching and burping were 
not.  These records also include March 2001 findings of 
unexplained anemia and chronic inflammation upon 
esophagogastroduodenoscopy.  

A May 2001 report of VA examination notes a history of 
treatment for chest pain associated with the veteran's 
reflux.  The veteran reported that he experiences reflux 
after every meal which may last for several hours.  He 
also complained of chest pain associated with the reflux 
and indicated that this pain no longer extends to his left 
shoulder.  The diagnoses included gastroesophageal reflux.  
Additionally, the examiner commented that there appears to 
have been a worsening of the veteran's symptoms of 
gastroesophageal reflux since his last examination.  It 
was noted that, despite two medications, the veteran's 
gastroesophageal reflux is not under full control.

In the present case, the RO has rated the veteran's 
gastroesophageal reflux disease, Schatzki's ring with 
hiatal hernia, under the criteria set forth under 
38 C.F.R. § 4.114, Diagnostic Code 7346.  Pursuant to 
Diagnostic Code 7346, a 10 percent rating is warranted for 
hiatal hernia, which is manifested by two or more of the 
symptoms necessary for a 30 percent rating, though of less 
severity.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned for hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the criteria for an 
initial 30 percent rating for GERD have been met.  The 
record indicates that the veteran has reported episodes of 
epigastric distress and dysphagia.  Moreover, he has 
reported experiencing pyrosis every day and night as well 
regurgitation after every meal.  As noted above, on VA 
examination in May 2001, the veteran reported that he 
experiences reflux and associated chest pain with every 
meal which may last several hours.  

The Board finds that these symptoms suggest overall 
considerable impairment of health.  Moreover, given the 
nature of the veteran's symptoms and upon consideration of 
his private treatment records, the Board finds that it is 
as least as likely as not that these symptoms have 
persisted and recurred since June 1998, the effective date 
of the grant of service connection.  With resolution of 
reasonable doubt in the veteran's favor, the Board finds 
that the criteria for an initial 30 percent evaluation for 
the veteran's service connected gastroesophageal reflux 
disease, Schatzki's ring with hiatal hernia, have been 
met.  Moreover, after reviewing the evidence from a 
longitudinal perspective, the Board believes that the 30 
percent rating is warranted during the entire period 
contemplated by this appeal; that is, from June 1, 1998. 

However, more than the 30 percent evaluation at any stage 
since the June 1998 effective date of the grant of service 
connection for this disorder is not warranted.  Although 
the medical evidence contains a finding of unexplained 
anemia; there is no finding of vomiting, weight loss, 
hematemesis, or melena.  Nothing persuasively suggests 
symptoms which are productive of severe impairment of 
health. Accordingly, the maximum 60 percent schedular 
evaluation under Diagnostic Code 7346 is not warranted.  

Non-Migraine Headaches:  The medical evidence of record 
indicates that, in August 1998, the veteran underwent a VA 
neurological examination which revealed that he 
experienced headaches 2-3 times per month.  The veteran 
described these headaches as having an overpowering effect 
on what he was able to do.  He stated that they lasted 
between one and six hours and were characterized by a lot 
of pressure.  The veteran reported that, while 
experiencing these headaches, he felt as though his head 
was in a vise.  He stated that the pain was relieved by 
rubbing his neck and lying down in an effort to relax.  
The veteran also reported that he saw yellow spots prior 
to the onset of his headaches.  He reported that, four to 
eight times per year, he experiences prostrating headaches 
which require him to withdraw from activity.  The veteran 
also indicated that the intensity of his headaches are 
aggravated by sound.  The examiner concluded that the 
veteran suffers from a headache which appears to be 
associated with anxiety rather than migraine.  A report of 
VA general medical examination contemporaneous with this 
neurological examination reflects that the veteran had 
missed approximately 5 days of work during the prior six 
months due to impairment unrelated to his non-migraine 
headaches.

In his May 1999 notice of disagreement, the veteran 
reported that the frequency of his prostrating headaches 
had increased from 4-8 episodes per year to almost one 
episode per month.

During his August 1999 personal hearing, the veteran 
testified that his headaches progress to prostrating in 
nature if he does not catch them at the onset.  He further 
testified that, during the prior 16 to 18 months, he had 
lost either a half day or full day of work on 9 occasions.  

VA and private outpatient treatment records, dated from 
December 1999 to June 2002, are silent with respect to 
complaints of or treatment for headaches.  

A May 2001 report of VA neurologic examination reflects 
that the veteran reported missing work approximately once 
per month due to his headaches.  He indicated that this 
was an improvement from the frequency of his prior 
headaches, which had caused him to miss work approximately 
once per week.  The examiner described the veteran's 
headaches were prostrating.  

Upon consideration of the foregoing, by a June 2002 rating 
decision, the schedular evaluation of the veteran's 
service connected non-migraine headaches were increased to 
30 percent disabling effective from June 1998, the date of 
service connection.  

The RO has evaluated the veteran's non-migraine headaches 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for 
migraines.  Under this diagnostic code, migraine headache 
disorders with characteristic prostrating attacks 
occurring on an average once a month warrants a 30 percent 
disability evaluation.  Migraine headache disorders with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

There is neither evidence nor argument that the veteran's 
non-migraine headaches are the result of a head injury or 
brain trauma to warrant consideration of 38 C.F.R. § 
4.124a, Diagnostic Code 8045 or 38 C.F.R. § 4.130, 
Diagnostic Code 9304.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation for migraine headaches in excess of 30 percent 
is not warranted because there is no evidence of headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
While the veteran's headaches, which develop into 
prostrating headaches approximately once per month, 
undoubtedly result in substantial discomfort, they are not 
shown to result in the degree of impairment contemplated 
under the migraine code for an evaluation in excess of 30 
percent disabling.  Specifically, upon VA examination in 
1998, the veteran attributed his loss of time from work to 
impairment unrelated to his non-migraine headaches.  
Thereafter, he testified that he had lost either a half 
day or full day of work on 9 occasions over a period of 16 
to 18 months as a result of his non-migraine headaches.  
In May 2001, he reported that he misses work once per 
month due to his headaches.  The Board finds that missing 
up to one day of work per month coupled with the absence 
of complaints or treatment for headaches as shown by the 
veteran's VA and private treatment records does not equate 
to severe economic inadaptability.  In this regard, it is 
noted that, while the veteran has impaired industrial 
capabilities, the assigned 30 percent disability rating 
itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Accordingly, the Board concludes that the 
evidence of record does not reflect that the veteran's 
service-connected non-migraine headaches are productive of 
severe economic inadaptability.  Thus, a 50 percent 
disability rating is not warranted.  It appears that the 
current severity of this disability is fully contemplated 
by the existing 30 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that a service connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, 
the Board finds that the veteran has not demonstrated 
marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the  
positive evidence with the negative evidence to otherwise 
warrant a more favorable determination than set forth in 
this decision.


ORDER

Entitlement to assignment of a 30 percent rating for 
service-connected gastroesophageal reflux disease, 
Schatzki's ring with hiatal hernia, is warranted.  To this 
extent, the appeal is granted subject to applicable laws 
and regulations governing awards of VA benefits.

Entitlement to assignment of a rating in excess of 30 
percent for service-connected non-migraine headaches is 
not warranted.  To this extent, the appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

